UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815311 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Shares of common stock, par value $.01 per share, outstanding as of November 6, 2013: The registrant had 2,354,500shares of common stock outstanding. INDEX Page PART I FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition andResults of Operations 24 Item 3: Quantitative and Qualitative Disclosures About Market Risk 31 Item 4: Controls and Procedures 31 PART II OTHER INFORMATION Item 1: Legal Proceedings 31 Item 1A: Risk Factors 31 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3: Defaults Upon Senior Securities 32 Item 4: Mine Safety Disclosures 32 Item 5: Other Information 32 Item 6: Exhibits 32 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, 2013 June 30, 2013 (Dollars In Thousands) ASSETS Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $3,279 and $1,028 for September 30, 2013 and June 30, 2013, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net of Allowance for Loan Losses of $2,306 and $2,240, Respectively Accrued Interest Receivable Premises and Equipment, Net Bank Owned Life Insurance Deferred Tax Asset Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Bank Borrowings Other Accrued Expenses and Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – 10,000,000 Shares of $.01 Par Value Authorized; None Issued and Outstanding Common Stock – 40,000,000 Shares of $.01 Par Value Authorized; 3,062,386 Shares Issued and 2,347,334 Shares Outstanding at September 30, 2013; 2,351,950 Shares Outstanding at June 30, 2013 33 32 Additional Paid-in Capital Treasury Stock, at Cost – 715,052 shares at September 30, 2013; 710,436 at June 30, 2013 ) ) Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive (Loss) Income ) 44 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended September 30, (In Thousands, Except per Share Data) INTEREST INCOME Loans, Including Fees $ $ Investment Securities 1 7 Mortgage-Backed Securities Other Interest-Earning Assets 4 7 Total Interest Income INTEREST EXPENSE Deposits Other Bank Borrowings 7 Federal Home Loan Bank Borrowings 48 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 66 Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Gain on Sale of Loans Gain on Sale of Investments 95 Income on Bank Owned Life Insurance 44 49 Other Income 84 Total Non-Interest Income NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment Data Processing 87 Audit and Examination Fees 57 48 Franchise and Bank Shares Tax 93 84 Advertising 64 60 Legal Fees 93 88 Loan and Collection 32 40 Deposit Insurance Premium 33 31 Other Expense 99 Total Non-Interest Expense Income Before Income Taxes PROVISION FOR INCOME TAX EXPENSE Net Income $ $ EARNINGS PER COMMON SHARE: Basic $ $ Diluted $ $ DIVIDENDS DECLARED $ $ See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended September 30, (In Thousands) Net Income $ $ Other Comprehensive (Loss) Income, Net of Tax Unrealized Holding (Loss) Gain on Securities Available-for-Sale, Net of Tax of $135 in 2013 and $53 in 2012 ) Reclassification Adjustment for Gain Included in Net Income, Net of Tax of $30 in 2012 ) Net Other Comprehensive (Loss) Income ) 45 Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – June 30, 2012 $
